                                                                                 p        1! L                rii
                        IN THE UNITED STATES DISTRICT COURT
                                                                                  p
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division
                                                                                         SEP 2 7 2019         iJ
                                                                                    CLERK, U.S. DISTRICT COURT
TEVIN JERROD BREVARD,                                                                     RICHMOND, VA



        Plaintiff,

V.                                                                     Civil Action No. 3:19CV26

NICOLE DESOUZA,et al.,

        Defendants.


                                    MEMORANDUM OPINION


        Tevin Jerrod Brevard, a Virginia inmate proceeding pro se and informa pauperis filed this

42 U.S.C. § 1983 action. By Memorandum Order entered on April 26, 2019, the Court directed

Plaintiff to file a Particularized Complaint. (ECF No. 18.) Plaintiff filed a Particularized

Complaint.(ECF No.22.) The matter is now before the Court for evaluation pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A. As discussed below,the action will be dismissed without prejudice for

failure to state a claim.

                               I.     PRELIMINARY REVIEW


        Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss any action

filed by a prisoner if the Court determines the action(1)"is frivolous" or(2)"fails to state a claim
                                                                                                       Innl
on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A. The first

standard includes claims based upon "an indisputably meritless legal theory," or claims where the

"factual contentions are clearly baseless." Clay v. Yates, 809 F. Supp. 417, 427(E.D. Va. 1992)

(quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). The second standard is the familiar

standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).
        "A motion to dismiss under Rule 12(b)(6)tests the sufficiency ofa complaint; importantly,

it does not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)(citing 5A

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356 (1990)). In

considering a motion to dismiss for failure to state a claim, a plaintiffs well-pleaded allegations

are taken as true and the complaint is viewed in the light most favorable to the plaintiff. Mylan

Labs., Inc. v. Matkari,1 F.3d 1130, 1134(4th Cir. 1993); see also Martin, 980 F.2d at 952. This

principle applies only to factual allegations, however, and "a court considering a motion to dismiss

can choose to begin by identifying pleadings that, because they are no more than conclusions, are

not entitled to the assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

       The Federal Rules of Civil Procedure "require[] only 'a short and plain statement of the

claim showing that the pleader is entitled to relief,' in order to 'give the defendant fair notice of

what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp. v. Twombly,550 U.S.

544,555(2007)(second alteration in original)(quoting Conley v. Gibson,355 U.S.41,47(1957)).

Plaintiffs cannot satisfy this standard with complaints containing only "labels and conclusions" or

a "formulaic recitation of the elements of a cause of action." Id. (citations omitted). Instead, a

plaintiff must allege facts sufficient "to raise a right to relief above the speculative level," id.

(citation omitted), stating a claim that is "plausible on its face," id. at 570, rather than merely

"conceivable." Id. "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp., 550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, the plaintiff must"allege facts sufficient

to state all the elements of[his or] her claim." Bass v. E.I. DuPont de Nemours & Co., 324 F.3d
761, 765 (4th Cir. 2003)(citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002);

lodice V. United States, 289 F.3d 270, 281 (4th Cir. 2002)). Lastly, while the Court liberally

construes pro se complaints, Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), it will not act

as the inmate's advocate and develop, sua sponte, statutory and constitutional claims that the

inmate failed to clearly raise on the face of his complaint. See Brock v. Carroll, 107 F.3d 241,243

(4th Cir. 1997)(Luttig, J., concurring); Beaudett v. City ofHampton, 775 F.2d 1274, 1278 (4th

Cir. 1985).

                    II.     BREVARD'S ALLEGATIONS AND CLAIM

       Brevard alleges that Defendants Nicole DeSouza, a nurse at the Hampton Roads Regional

Jail, David Hackworth, the Superintendent of the Jail, and M.A. Moore, Sheriff of Portsmouth,

Virginia,subjected him to cruel and unusual punishment under the Fourteenth Amendment.' (Part.
Compl. 1.) Brevard's Particularized Complaint is rambling and repetitive and states as follows:^
               The Plaintiff, Mr. Tevin Brevard, while being detained at Hampton Roads
       Regional Jail in the City of Portsmouth, Va., avers he was a target, being a mental
       health inmate[.] . . . While being escorted by two officers going back to his cell
       from the shower. Nurse DeSouza, assaulted him, busting him repeatedly in the
       mouth with a cup with meds in it to the point the officers had to holler at her to
       stop, she ran off.
               Then she ran off? After this. Master Jail Officer Kasper and Head Nurse
       Easter came and checked on the mental health challenged inmate,and Sgt. Eperson,
       came and checked on Mr. Brevard, and reported it to Internal Affairs, for an in-
       house investigation, [which] found abusive behavior by the nurse and the
       magistrate called the Plaintiff and found probable cause to swear out a warrant for
       assault and battery on this employee, the Nurse DeSouza.



       'From Brevard's submissions, it is unclear whether he was a convicted felon at the time of
the incident or a pre-trial detainee. Because he was ultimately transferred into the custody of the
Virginia Department of Corrections, the Court assumes that Brevard was a pre-trial detainee at the
time, and the Fourteenth Amendment, not the Eighth Amendment controls. See Goodman v.
Barber, 539 F. App'x 87, 89(4th Cir. 2013).

       ^ The Court corrects the capitalization, spelling, spacing,and punctuation, and removes the
emphasis in the quotations to the Particularized Complaint.
       Claim (A): The Plaintiff, Mr. Tevin Brevard pro se with assistance, avers that his
       Eighth Amendment constitutional rights were violated, constituting cruel and
       unusual punishment by Hampton Roads Regional Jail nurse, Nicole DeSouza,
       employee.

              Mr. Tevin Brevard ... was sent to Eastern State Hospital to be reviewed by
       mental health doctors there, but when he return[ed], the Jail ship[ped] him out,
       transferring him so that [when] the Court date came, the Commonwealth's
       Attorney's office dismissed the charges of assault and battery against Nurse
       DeSouza, stating that they did not know what happened to the victim.
               The victim argues that him being moved was a cover up, quid pro quo, by
       the Commonwealth's Attorney's office and the Hampton Roads Regional Jail, in
       order to hide this from the public media and this is an obstruction of justice by
       collusion by the two government agencies, a crime.
               There is no subordination, there should be rule of law, been a request for a
       continuance until a writ ad prosequendum could have been issued for Mr. Brevard
       to appear, or the issuing of a subpoena for the victim. To dismiss a case the first
       time is not the normal procedure.
               The Plaintiffargues that under the doctrine ofrespondeat superior the above
       named Defendants are liable ....

(Part. Compl. 2-4(footnotes omitted).)

                                        III.   ANALYSIS


       A.      No Personal Liability

       In order to state a viable claim under 42 U.S.C. § 1983,a plaintiff must allege that a person

acting under color of state law deprived him or her of a constitutional right or of a right conferred

by a law of the United States. See Dowe v. Total Action Against Poverty in Roanoke Valley, 145

F.3d 653, 658 (4th Cir. 1998). "Government officials may not be held liable for the

unconstitutional conduct oftheir subordinates under a theory ofrespondeat superior''' Ashcroft v.

Iqbal, 556 U.S. 662, 676 (2009)(citations omitted). To state a legally sufficient claim for an

alleged violation of a federal constitutional right, "[a] plaintiff must plead that each Government-

official defendant, through the official's own individual actions, has violated the Constitution."

Id. Accordingly, the plaintiff must allege facts that affirmatively show "that the official charged

acted personally in the deprivation of the plaintiff['s] rights." Vinnedge v. Gibbs, 550 F.2d 926,
928 (4th Cir. 1977)(internal quotation marks omitted). "Where a complaint alleges no specific

act or conduct on the part of the defendant and the complaint is silent as to the defendant except

for his name appearing in the caption, the complaint is properly dismissed, even under the liberal

construction to be given pro se complaints." Potter v. Clark,497 F.2d 1206, 1207(7th Cir. 1974)

(citing Brzozowski v. Randall, 281 F. Supp. 306, 312(E.D. Pa. 1968)).

       Brevard fails to mention Defendants Sheriff M.A. Moore and Superintendent David

Hackworth in the body ofthe Particularized Complaint, and thus, he fails to allege facts indicating

that they were personally involved in the deprivation of his Eighth Amendment rights. To the

extent that he believes that they should be held liable under a theory ofrespondeat superior simply

based on their positions, he also fails to state a claim for relief.^ Iqbal, 556 U.S. at 676. Brevard's
Particularized Complaint is devoid of any facts that would plausibly suggest that Defendants

Moore or Hackworth were personally involved in the incident with Nurse DeSouza.

       Accordingly, any claims against Defendants Moore and Hackworth will be DISMISSED.




       3 To the extent that Brevard contends that Defendants Moore or Hackworth are somehow
liable on a theory of supervisory liability, that claim would fail. To show that a supervising officer
failed to fulfill his duties to protect an inmate by ensuring his subordinates act within the law, the
inmate must show that:
       (1) that the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed a pervasive and unreasonable risk of
       constitutional injury to citizens like the plaintiff;(2)that the supervisor's response
       to that knowledge was so inadequate as to show deliberate indifference to or tacit
       authorization of the alleged offensive practices; and (3) that there was an
      affirmative causal link between the supervisor's inaction and the particular
      constitutional injury suffered by the plaintiff.
Shaw V. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)(internal quotation marks omitted) (citations
omitted). Brevard fails to demonstrate any one ofthese three factors. Moreover,to the extent that
Brevard alleges that his transfer to the Virginia Department of Corrections caused him to miss his
state court date, Brevard again fails to allege facts that would plausibly suggest that Defendants
Moore, Hackworth, or DeSouza were personally involved with his transfer.
       B.         Fourteenth Amendment Violation


       Brevard contends that Nurse DeSouza used excessive force against him when she

repeatedly hit his mouth with a cup when administering medicine. Under the Fourteenth

Amendment standard, a plaintiff must show that the defendant "inflicted unnecessary and wanton

pain and suffering upon the detainee." Carr v. Deeds,453 F.3d 593,605(4th Cir. 2006)(citations

omitted)(internal quotation marks omitted), abrogated on other grounds by Wilkins v. Gaddy,559

U.S. 34 (2010). "Due process requires that a pretrial detainee not be punished." Bell v. Wolfish,

441 U.S. 520, 535 n.l6 (1979);      Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1988). "[N]ot

every inconvenience encountered during pretrial detention amounts to 'punishment' in the

constitutional sense." Martin, 849 F.2d at 870 (citation omitted). A detainee may prevail by

"providing only objective evidence that the challenged governmental action is not rationally

related to a legitimate governmental objective or that it is excessive in relation to that purpose."

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473—74(2015)(citations omitted).'^ Factors a court
may consider to determine whether force was objectively unreasonable may include

       the relationship between the need for the use offorce and the amount offorce used;
       the extent of[the detainee's] injury; any effort made by the officer to temper or to
       limit the amount of force; the severity of the security problem at issue; the threat
       reasonably perceived by the officer; and whether the [detainee] was actively
       resisting.

Id. at 2473 (citing Graham v. Connor, 490 U.S. 386, 396 (1989)). Because "officers facing

disturbances 'are often forced to make split-second judgments' . .. . a court must judge the

reasonableness of the force used from the perspective and with the knowledge of the defendant

officer." Id. at 2474(citing Graham,490 U.S. at 397). The Court must recognize that "agents of


       ^ In Kingsley, the Supreme Court determined that the appropriate standard for the
Fourteenth Amendment is "only that the officers' use of that force was objectively unreasonable,"
not that "the officers were subjectively aware that their use of force was unreasonable . ..." 135
S. Ct. at 2470.
the state are permitted to exercise a certain degree of force in order to protect the interests of

society." Sawyer v. Asbury,537 F. App'x 283,294(4th Cir. 2013)(quoting Justice v. Dennis, 834

F.2d 380, 382 (4th Cir. 1987), vacated on other grounds by 490 U.S. 1087 (1989)). Thus, not

every "push or shove, even if it may later seem unnecessary" is serious enough to rise to the level

of a constitutional violation. Orem v. Rephann, 523 F.3d 442, 447 (4th Cir. 2008)(quoting

Graham,490 U.S. at 396), abrogated on other grounds by Wilkins, 559 U.S. 34. In addition, the

determination of whether an officer used excessive force must be made "from the perspective of a

reasonable officer on the scene, including what the officer knew at the time, not with the 20/20

vision of hindsight." Kingsley, 135 S. Ct. at 2473.

       It is unclear from Brevard's scant allegations why Nurse DeSouza repeatedly hit Brevard

in the mouth with the cup while administering medicine. Brevard's Particularized Complaint fails

to detail his interaction with Nurse DeSouza immediately prior to her hitting his mouth with the

cup, leaving the Court with an incomplete picture of the incident. For example, it is unclear
whether he refused his medicine or refused an order or how the two came to interact with one

another. Brevard also fails to allege any injury, much less a significant or serious injury, but this

factor standing alone is not dispositive. Wilkins, 130 S. Ct. at 1178. Because of these missing

details, the Court finds it difficult to ascertain whether the use offorce was excessive. Assuming

solely for the sake ofthe current screening duties ofthe Court that Nurse DeSouza was unprovoked

and intentionally hit Brevard in the mouth with a cup, and her conduct was taken with the express

intent to punish,see Martin, 849 F.2d at 870, not "every malevolent touch by a prison guard gives

rise to a federal cause of action." Wilkins, 559 U.S. at 37(quoting Hudson v. McMillian, 503 U.S.

1,9(1992); see Orem,523 F.3d at 447; Carson v. Mulvihill,488 F. App'x 554,562(3d Cir. 2012)

(explaining that officer's actions in forcing inmate into cell by "launch[ing]" wheelchair through
cell door and into steel bed "causing [inmate] to fall sharply onto his bed inside the door," was "at

most, a malevolent shove" and not excessive force). Nevertheless, Brevard alleges that Nurse

Desouza hit him repeatedly with the cup on his mouth until other officers forced her stop. On the

current allegations, Brevard has sufficiently stated a claim of excessive force by Nurse DeSouza

to survive screening under 28 U.S.C. § 1915.

                                     III.    CONCLUSION


        For the foregoing reasons, Brevard's claims against Defendants Hackworth and Moore will

be DISMISSED. The Court will continue to process the remaining excessive force claim against

Defendant DeSouza.


        An appropriate Order will accompany this Memorandum Opinion.




     -y—% ^       a   A    o o\^               John A.Gibney,Jr. /       j
Date:                                          United States Distript
Richmond, Virginia
